 1                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION
11   JOHN ARCHER, JOVAN NEALY, )            Case No. 2:20-cv-00759-DSF (JDE)
                                    )
     an MARCUS DIGGS, and 42 Absent )
12                                  )
     Unamed Plaintiffs,                     JUDGMENT
13                                )
                                  )
14                  Plaintiffs,   )
                                  )
15                  v.            )
                                  )
16   STEPHEN RETTER, DOE’s 1 thru )
                                  )
     10, and CCHCS et al.,        )
17                                )
                    Defendants.   )
18
19
           Pursuant to the Memorandum and Order of Dismissal,
20
           IT IS HEREBY ADJUDGED that this action is dismissed with
21
     prejudice.
22
23
24   DATED: March 18, 2020

25                                    Honorable Dale S. Fischer
                                      UNITED STATES DISTRICT JUDGE
26
27
28
